internal_revenue_service number release date index number ------------------------------------------- ------------------ ------------------------------------- department of the treasury washington dc person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc intl b02 plr-146865-09 date date ty ------------------------------------- ty ------------------------------------- legend taxpayer country a country b dear ----------------- --------------------------- ----------------- ---------- ------------ this is in response to a letter received in this office on date in which a ruling is requested to permit taxpayer to reelect the foreign_earned_income_exclusion under sec_911 of the internal_revenue_code the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination taxpayer was employed in a job based in country a for tax years through and elected to exclude his foreign_earned_income under sec_911 of the code during those years in taxpayer accepted an offer of employment in country b which was anticipated to be a long-term employment position taxpayer left his job in country a and moved from country a to country b in taxpayer retained a tax advisor in country b to prepare his country b taxes and the supporting information necessary for filing in the united_states following the advice of this tax advisor taxpayer did not elect to exclude his foreign_earned_income under sec_911 of the code in and instead claimed the foreign_tax_credit plr-146865-09 in date taxpayer left his job in country b he returned to country a in to resume his former job on a reduced basis taxpayer has remained in country a since date and plans to live there for the foreseeable future taxpayer requests permission to reelect the foreign_earned_income_exclusion pursuant to sec_911 of the code for and subsequent taxable years sec_911 of the code permits certain taxpayers to elect to exclude from gross_income their foreign_earned_income and housing cost amounts under sec_1_911-7 the election applies to the taxable_year for which it is made and for all subsequent taxable years unless revoked by the taxpayer sec_1_911-7 prescribes a method by which a taxpayer may revoke an election to exclude foreign_earned_income ie filing a statement revoking any previously made elections it does not however purport to provide the exclusive method for revoking such an election sec_911 provides that once revoked the election may not be made again by the taxpayer until the sixth taxable_year after the year in which the revocation was made sec_1_911-7 provides that if an individual revokes an election under sec_1_911-7 and desires to reelect the same exclusion within the next five years the individual must obtain permission by requesting a ruling the service may permit the taxpayer to reelect the foreign_earned_income_exclusion before the sixth year after considering any facts and circumstances that may be relevant to the determination sec_1_911-7 provides that relevant facts and circumstances may include a period of united_states residence a move from one foreign_country to another foreign_country with differing tax_rates a substantial change in tax laws of the foreign_country of residence or physical presence and a change_of employer taxpayer effectively revoked the foreign_earned_income_exclusion for by claiming the foreign_tax_credit taxpayer desires to reelect the exclusion for which is within five years of hence taxpayer is requesting permission to reelect the foreign_earned_income_exclusion taxpayer has represented that he experienced a change_of employer when he moved from country b to country a in also he has represented that the tax_rates and tax structures differ between country b and country a accordingly based solely on the information and representations set forth above it is held that taxpayer may reelect the sec_911 exclusion for and subsequent taxable years except as otherwise expressly provided herein no opinion is expressed as to whether taxpayer otherwise satisfies the requirements of sec_911 for excluding foreign_earned_income and housing cost amounts from gross_income except as expressly plr-146865-09 provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this private_letter_ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely phyllis marcus chief branch office of the associate chief_counsel international
